NUMBER 13-05-00297-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG



CHRISTOPHER LEE MORRIS,                              		          Appellant,

v.


NICOLE LINEA MORRIS,                                              		  Appellee.



On appeal from the County Court at Law No. 2 
of Hidalgo County, Texas



CONCURRING MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Yañez and Vela

Concurring Memorandum Opinion by Justice Vela



	I concur in the result reached by the majority, but would have addressed issues one
through three on the merits because I believe error was preserved.
 
								ROSE VELA
								Justice

Concurring Memorandum Opinion delivered and 
filed this 26th day of July, 2007.